Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-2 & 4-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2, 4-6, 8-9 & 16-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10-8-21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer


The terminal disclaimer filed on 4-18-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,203,724 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Uyanik on 6/8/22.

The application has been amended as follows: 
-Claim 1, line 15, before the word “using”, please insert the following:
---in response to receiving from the second DSL system an update request,---.

-Claim 1, line 15, after the word “using”, please insert the following:
---at least one of---

-Claim 1, line 15, replacing the words “parameters” with the following:
---as a control parameter to update an operation of--- 
	
-Claim 3 has been canceled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

-Claims 1-2 & 4-20 are allowable because the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:

Independent Claim 1. (Currently Amended)
A method of operating a DSL system, the method comprising: 
using a first DSL system component to initiate at least one of a coordination event or a synchronizing event with a second DSL system component, the first DSL system component being coupled to the second DSL system component via a DSL management interface; 
confirming, by the second DSL system component, at least one of the coordination event or the synchronizing event to the first DSL system component; 
using at least one of the coordination event or the synchronizing event as a basis for a timestamp that is associated with one or more operational parameters; 
appending the timestamp to at least one of the one or more operational 
parameters; and
in response to receiving from the second DSL system an update request, using at least one of the one or more operational parameters as a control parameter to update an operation of the DSL system. 

Independent Claim 20.
	A DSL system comprising: 
a first DSL system component performing a parameter read operation; 
a second DSL system component coupled to the first DSL system component, the first DSL system component being coupled to the second DSL system component via a DSL management interface, the first DSL system component performing steps comprising: 
requesting an update of one or more operational parameters from the second DSL system component; 
appending a timestamp that is associated with the one or more operational parameters to at least one of the one or more operational parameters with a value corresponding to the time of the update request; and 
using the one or more operational parameters to operate the DSL system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beach (US 7,877,768 B2) discloses that a smart broadcast program recording padding and scheduling system provides a system for adjusting the start and end times of a broadcast program's recording schedule that has a predetermined start and end broadcast time and resolving any conflicts arising from conflicting scheduled program recordings. An on screen program guide is displayed to the viewer via a monitor or television that lists the predetermined scheduled broadcast times and channels of a plurality of broadcast programs. The viewer selects a particular broadcast program to record and the invention schedules the broadcast program to be recorded by inserting the program's information such as program identifier, start and end times, and storage duration into a recording schedule database. The viewer adjusts the scheduled start and/or end recording times for a specific program or series of programs by specifying the time increment (padding) to add or subtract from the start and/or end recording times and the invention adjusts the recording schedule for the program(s) using the padding values. Conflicts that arise from adjusted recording schedules are resolved using a priority scheme. Conflicting padding values and start and end recording times are adjusted using threshold values or by elimination. Broadcast programs are recorded onto a persistent storage device when the recording schedule indicates that it is time to do so {Figs. 16 & 20}.

Barrett (US 2004/0205816 A1) discloses in an implementation of virtual channel preview guide, a different virtual channel is associated with each of one or more recorded programs. A virtual channel preview guide is generated to display the different virtual channels and the associated recorded programs. In an event that a virtual channel is selected, a preview of a recorded program associated with the virtual channel is initiated {Fig.1}.

Li (US 2009/0144784 A1) discloses that a  system and method for broadcasting content includes a content provider which interfaces with one or more clients through a network. The content provider includes a scheduler responsive to requests for content from clients. The scheduler provides the content in blocks by making the blocks available to requesters by a plurality of streams wherein a subsequent requester accesses blocks from previous requester's streams complemented by a subset of blocks as a stream for this requester to complete an entire set of blocks for the subsequent requester. By manipulating the scheduler as a function of user requests, this system and method is able to provide a video on demand service at a fractional bandwidth usage of a conventional VOD system {Figs. 1, 2 & 6}.

Roth (US 2003/0167471 A1) discloses a  system and method for managing series video-on-demand (SVOD) products. One implementation of the described device includes the steps of receiving a selection to activate a SVOD guide; retrieving a list of SVOD providers; retrieving display data for each of the SVOD providers included in the list of SVOD providers; and initiating display of the retrieved display data for each of the SVOD providers, wherein a user can select at least one of the SVOD providers {Fig.6}.

Taylor (US 7,581,238 B1) discloses that  client device for a television-based entertainment system receives a viewer request to record episodes of a program and generates an episode record chart that designates a start time to record the episodes on one or more broadcast dates. The client device establishes a time window that can include a first time period before the designated start time to record the episodes and a second time period after the designated start time to record the episodes. The client device determines whether additional episodes of the program are scheduled for broadcast within the time window, which may include on any broadcast channel one or more days of the week, and if so, generates an episode exclude chart that designates one or more episode broadcast times on one or more days of the week to identify the additional episodes of the program that will not be recorded {Figs.1, 9 & 10}.

Gonder (US 2015/0271541 A1) discloses  a client device records live, unbound streaming media content from a Content Delivery Network (CDN) in "chunks" according to a data structure such as a manifest file. The live media content stream chunks are compressed and stored for later playback. The client device uses information regarding the chunks to generate a local manifest file, which it then uses to reconstruct the media stream. A video client may also dynamically insert and account for updated secondary content (such as advertisements) during each playback instance, thus enabling the service provider to realize commercial opportunities which were previously not possible. Various operational/business rules are also disclosed for e.g., enabling and disabling functions with respect to playback of the content {Figs.1, 4 & 6}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464